Citation Nr: 0327969	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-11 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from July 1963 to June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran testified before the undersigned at a 
videoconference hearing held in April 2003.  

The veteran contends that his Type II diabetes mellitus is 
the result of exposure to herbicides during service in 
Thailand while he was in the Air Force.  Service records 
confirm that the veteran was assigned to the 1982nd 
Communications Squadron at Ubon Airfield in Thailand from 
1969 to 1972.  At the hearing, the veteran reported that he 
had been receiving VA treatment for his diabetes since March 
or April 2002.  Such treatment records are not currently in 
the claims file and should be obtained.  

The Board notes that in March 2003, the veteran's 
representative submitted post-service treatment records, 
which he stated were in support of the appeal.  That evidence 
shows that the veteran currently has diabetes, and is 
therefore relevant to the issue on appeal.  The submission 
did not include a waiver of RO consideration of that evidence 
and was received at the RO before the case was transferred to 
the Board on April 1, 2003.  There is no indication that the 
RO has considered this evidence, and the case must therefore 
be remanded to the RO for its consideration of the evidence 
and preparation of a supplemental statement of the case.  See 
38 C.F.R. § 19.37 (2002).  

In addition, the Board notes that in a letter dated April 15, 
2002, the RO provided the veteran with notice concerning 
evidence necessary to establish service connection and told 
him that if he did not respond to the letter within 30 days 
it would make a decision based on the evidence of record.  
The Board observes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit drew a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003), which 
reviewed a related Board regulation, 38 C.F.R. § 19.9.  The 
Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) for response to the 38 U.S.C. § 5103 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development and to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to 
notice provided pursuant to 38 U.S.C. § 5103.  

Review of the record shows that the basis for the RO's denial 
of the service connection claim as explained in the July 2002 
statement of the case was that diabetes was not shown in 
service or to a degree of 10 percent within a year following 
service and that as the evidence did not show the veteran had 
service in Vietnam as defined by 38 C.F.R. § 3.307(a)(6), he 
was not entitled to service connection on a presumptive basis 
as provided by that regulation.  At the April 2003 hearing, 
the veteran testified that he believes he may have been 
exposed to herbicides either from a leaking drum or from 
spraying of what he thought might be herbicides on the 
eastern side of the air base at the time he lived there.  The 
veteran should be notified that to substantiate his claim he 
should submit or identify corroborating evidence as to the 
substance to which he was exposed along with medical evidence 
that his exposure to that substance is causally related to 
his current Type II diabetes mellitus.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all statutory notice and 
assistance obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), including 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) and 
any other applicable legal precedent.  
This should include, but not be limited 
to, notice to the veteran that to 
substantiate his claim he should identify 
or submit evidence that conditions of his 
service involved duty or visitation in 
the Republic of Vietnam or corroborating 
evidence as to the substance to which he 
was exposed while in service in Thailand 
and medical evidence that his exposure to 
that substance is causally related to his 
current Type II diabetes mellitus.  

2.  The RO should attempt to verify 
through official channels the 
use/spraying of Agent Orange (or other 
herbicide) at Ubon Airfield, Thailand, 
between May 1969 and December 1972.  All 
efforts undertaken should be documented 
in the claims file.

3.  The RO should obtain and associate 
with the claims file all VA outpatient 
records and any hospital summaries for 
the veteran dated from March 2002 to the 
present.  

4.  After accomplishment of any 
additional development deemed necessary, 
including VA examination and medical 
opinion, if warranted, the RO, with 
consideration of evidence it received in 
March 2003, along with all other evidence 
added to the record, should readjudicate 
entitlement to service connection for 
Type II diabetes mellitus, to include as 
due to 


exposure to herbicides.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran with a supplemental 
statement of the case that addresses all 
evidence added to the record since its 
July 2002 statement of the case, and the 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


